DETAILED ACTION
Applicant’s 08/12/2021 and 07/16/2021 responses to the previous 04/26/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1 to 6, 10 to 16, and 18 to 29 as amended and/or filed in Applicant’s 07/16/2021 response.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08/12/2021 and 07/16/2021 have been entered.

Notice of Pre-AIA  or AIA  Status
No apparent priority is claimed accordingly the earliest filing date is 11/19/2018 (20181119).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments/Arguments
Applicant’s 07/16/2021 amendments to the claims and arguments with respect to the rejection set forth in section 8 of the previous 04/26/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 06/07/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.
Indeed, the Examiner carefully reviewed the Written Opinion of the International Search Authority and agrees with the findings in section 4 that none of the prior art teaches or suggests inter alia the second location transmitter, receiver and determination to provide an alternative localisation method as set forth in the independent claims.

Allowable Subject Matter
Claims 1-6, 10-16, and 18-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of Jan Rohde: "Vehicle localization with enhanced robustness for urban automated driving" in view of US 2017/147003 A1 to KARLSSON L NIKLAS ET. AL. (Karlsson) fails to teach or render obvious inter alia, an autonomous device configured to move within a space, the autonomous device comprising: a first system to detect a first location of the autonomous device within the space, the first location being based on a first fixed reference; a second system to detect a second location of the autonomous device within the space, the second location being based on a second fixed reference; a third system to detect a third location of the autonomous device within the space based on relative movements of the autonomous device; and one or more processing devices to select one of the first location or the second location that is closer to the third location, and to control movement of the autonomous device using an estimated location that is based on the third location and the selected one of the first location or the second location and that is determined through  as set forth in some of the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]). 
Indeed, resort should be had to Applicant’s 07/16/2021 Arguments for additional rationale of novelty.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20211106                                                                                                                                                                                                      
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665